BASKIN, Judge.
We affirm the trial court’s denial of defendant’s motion to suppress evidence seized from defendant’s motel room because the evidence supports the trial court’s finding that defendant had vacated the premises and that the landlord’s consent to search removed the requirement that a search warrant be obtained. Furthermore, the issue raised on appeal following defendant’s plea of no contest does not appear to be dispositive. Brown v. State, 355 So.2d 138 (Fla. 3d DCA 1978), approved, 376 So.2d 382 (Fla.1979).